DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/3/2019 has been considered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saidi et al. (US 2017/0371793 hereinafter Saidi).
Regarding claim 1, Saidi discloses a method, by a processor, for providing a dynamic random-access memory ("DRAM") cache as second type memory in a computing environment ([0053], RAM is used as a cache to speed data transfer between cache client and backing storage device), comprising: clearing a selected amount of bytes in a memory line using one or more spare bits of the DRAM, a data compression operation, or a combination thereof ([0058], a fits bit is stored that 
Regarding claim 2, Saidi discloses to include configuring the DRAM cache as the cache of a storage class memory ("SCM") or a slow DRAM solution (figure 3 and [0050], Saidi teaches the apparatus include on or higher level cache and DRAM or backing storage device are configured as lower level cache having larger storage capacity or slower access time).
Regarding claim 3, Saidi discloses to include configuring the DRAM cache as a direct mapped cache or a set-associative cache ([0049], the cache is directly mapped).
Regarding claim 5, Saidi discloses to include compressing data in the selected amount of bytes in the memory line to place both the cache directory and data ([0032], a first logic circuit is configured to compress data of a first cache line or both data and metadata of the first cache line to produce a compressed data block).
Regarding claim 6, Saidi discloses to include adding a tag and metadata in a data section that is cleared in the memory line ([0030], each DRAM memory module has an extra DRAM device that stores the tags and status information for each cache-line region).
	Regarding claim 8, the limitations of the claim are rejected as the same reasons as set forth in claim 1.

	Regarding claim 10, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
	Regarding claim 12, the limitations of the claim are rejected as the same reasons as set forth in claim 5.
	Regarding claim 13, the limitations of the claim are rejected as the same reasons as set forth in claim 6.
	Regarding claim 15, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 16, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
	Regarding claim 17, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
	Regarding claim 19, the limitations of the claim are rejected as the same reasons as set forth in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saidi et al. (US 2017/0371793 hereinafter Saidi) in view of Yoo et al. (US 2017/0235524 hereinafter Yoo).
Regarding claim 4, Saidi differs from the claimed invention in not specifically teaching the step of configuring the DRAM cache as a one-to-two way set associative cache where two memory lines are placed in a similar location; or configuring the DRAM cache as a one-to-four way set associative cache where two memory lines are placed in a first similar location and two alternative memory lines are placed in a second similar location. However, Yoo teaches to provide a nonvolatile memory module which includes a nonvolatile memory device, a nonvolatile memory controller configured to control the nonvolatile memory device, a volatile memory device configured as a cache memory of the nonvolatile memory device such that the volatile memory device forms a set associative cache memory, which has two or more ways, with respect to the nonvolatile memory device based on the two or more memory data line groups and the two or more 
Regarding claims 11 and 18, the limitations of the claims are rejected as the same reasons as set forth in claim 4.

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach nor suggest “compressing the memory line equal to or less than 124 bytes and freeing up to at least four bytes; storing a tag and data in the memory line; and writing the memory line to a first type memory and the second type memory”.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHUO H LI/Primary Examiner, Art Unit 2133